Case 1:19-cv-10101-MLW Document 23-2 Filed 01/22/19 Page 1 of 14




           EXHIBIT B
       Case 1:19-cv-10101-MLW Document 23-2 Filed 01/22/19 Page 2 of 14



                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS


 OPTUM, INC. and
 OPTUM SERVICES, INC.,

                     Plaintiffs,

                v.                                         Civil Action No.: 19-cv-10101

 DAVID WILLIAM SMITH,

                     Defendant.



                             AFFIDAVIT OF JOHN C. STODDARD

       I, John C. (“Jack”) Stoddard, hereby state under penalty of perjury as follows:

       1.      My name is John C. (“Jack”) Stoddard, and the matters set forth herein are based

on my personal knowledge.

       2.      I have over 20 years of health care technology and services experience, having

worked at companies such as The Advisory Board (acquired by Optum after my tenure), Health

Dialog, and Accolade.

       3.      From 2005 to 2009, I worked for UnitedHealth Group, Inc. (“UHG”) in different

positions, including as a Senior Vice President, Optum International, and as Senior Vice President,

Employer Solutions at Optum.

       4.      I currently serve as the Chief Operating Officer of TCORP62018 LLC (“ABC”),

which is a health care venture established by Amazon, Berkshire Hathaway, and JPMorgan Chase

& Co. (the “Founders”).

       Products and Services of ABC and Optum

       5.      Based on my general knowledge of the health care industry, publicly available

                                                1
       Case 1:19-cv-10101-MLW Document 23-2 Filed 01/22/19 Page 3 of 14



information, the Founders, and my positions at UHG and ABC, I am familiar with the products

and services offered by ABC as well as Optum, Inc. and Optum Services, Inc. (“Optum”).

       6.      Optum offers a range of services, including things like advisory services, data

analytics (OptumInsight), health care delivery, health care operations, health plan resources,

pharmacy care services (OptumRx), and population health management. Optum offers these in

the form of health care products and services to entities like private employers, state and federal

governments, and health care providers.

       7.      Optum’s products and services include, for example, selling Pharmacy Benefit

Management Services (PBM), selling direct primary and specialty care, selling access to and

claims processing for specialty clinical networks (e.g., behavioral health, transplant, etc.), and

selling revenue-cycle management services and software to hospitals.

       8.      Optum is a subsidiary of UHG, which is a for-profit public company.

       9.      In January 2018, the Founders announced that they would form an independent

entity—i.e., ABC—with the goal of providing better health outcomes, increased patient

satisfaction, and lower costs for the Founders’ own employees and their families.

       10.     ABC does not sell or offer any products or services to the general market. Instead,

ABC is evaluating potential health care solutions for the Founders’ over 1.2 million employees

that lead to better outcomes, higher satisfaction, and more affordable care.

       11.     ABC is seeking to evaluate, test, and scale solutions provided by third-party

vendors—which could potentially include Optum—who are willing to innovate and experiment

with ABC. ABC is currently using data, analytics, and expertise to combine products from third-

party vendors—which could potentially include Optum—to come up with new ways of unlocking

value for the Founders and their employees. This is not a service that Optum provides to the


                                                 2
       Case 1:19-cv-10101-MLW Document 23-2 Filed 01/22/19 Page 4 of 14



Founders.

       12.     If viable offerings or solutions do not exist in the market, ABC may consider

building new solutions to meet the needs of the Founders’ employees or consider having third-

party vendors develop them.

       13.     ABC is not profit-seeking or returning profits or dividends to the Founders, and

even in serving the employees of the Founders, it is not charging for its work.

       14.     ABC has no activities, products, or services that compete with any Optum activities,

products, or services.

       David Smith

       15.     I interviewed David Smith (“Smith”) for a position at ABC on October 29, 2018.

       16.     After interviewing Smith, I was inclined to advance him in our hiring process at

ABC due to his broad understanding of the health care economy, his analytic skillset, and his

consulting background.

       17.     ABC has recently hired a number of people with similar backgrounds to Smith—

i.e., consulting backgrounds with a general understanding of the health care industry—irrespective

of the companies they might have worked for previously.

       18.     Smith has never discussed or disclosed to me in any form of communication any

Optum strategy, business plan, trade secret, or any other confidential information, nor have I ever

sought such information from Smith.

       19.     Smith began working at ABC on January 17, 2019, in the position of Director,

Strategy and Research. Smith’s original title was “Director, Product Strategy and Research,” but

the “Product” portion of his title—and similar titles of his colleagues in the Strategy and Research

group—was dropped because this group is not responsible for the product management function.


                                                 3
       Case 1:19-cv-10101-MLW Document 23-2 Filed 01/22/19 Page 5 of 14



       20.     In this role, Smith will be evaluating third-party vendors and recommending ways

for how ABC can unlock value for the Founders and their employees. Smith’s role at ABC is also

to use his general skillset to evaluate complex health care problems, analyze and test potential

health care solutions, and handle ad hoc research requests from senior leaders all for the benefit of

the Founders’ employees. ABC plans to restrict Smith from evaluating Optum or UHG products

in 2019.

       21.     Smith is not on the senior leadership team at ABC.

       22.     At ABC, Smith will not be working on any health care products that he might have

been involved with at Optum. Out of an abundance of caution, Smith will not assist in any analysis

of any Optum or UHG products or services (either separately or in comparison to any other

company’s products or services).

       23.     ABC has established precautions regarding Smith’s potential disclosure of any of

Optum’s information he may still retain in his head.

       24.     As a condition of his employment, ABC required Smith to sign an Employee

Confidentiality, Assignment and Non-Solicitation Agreement that states, among other things, that

he will not disclose to ABC nor induce ABC to use any confidential information belonging to any

previous employer. See Exhibit 1.

       25.     ABC also required Smith to sign an Acknowledgement on his first day of work

stating that he has not retained any documents belonging to a prior employer, will not use or

disclose any confidential information belonging to a prior employer, and will immediately contact

Erica Davila (ABC’s Acting General Counsel) if he has any concerns about those issues. See

Exhibit 2.




                                                 4
Case 1:19-cv-10101-MLW Document 23-2 Filed 01/22/19 Page 6 of 14
Case 1:19-cv-10101-MLW Document 23-2 Filed 01/22/19 Page 7 of 14




                     EXHIBIT 1
Case 1:19-cv-10101-MLW Document 23-2 Filed 01/22/19 Page 8 of 14
Case 1:19-cv-10101-MLW Document 23-2 Filed 01/22/19 Page 9 of 14
Case 1:19-cv-10101-MLW Document 23-2 Filed 01/22/19 Page 10 of 14
Case 1:19-cv-10101-MLW Document 23-2 Filed 01/22/19 Page 11 of 14
Case 1:19-cv-10101-MLW Document 23-2 Filed 01/22/19 Page 12 of 14
Case 1:19-cv-10101-MLW Document 23-2 Filed 01/22/19 Page 13 of 14




                     EXHIBIT 2
Case 1:19-cv-10101-MLW Document 23-2 Filed 01/22/19 Page 14 of 14
